UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): March 14, 2013 GSE Holding, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-35382 77-0619069 (Commission File Number) (IRS Employer Identification No.) 19103 Gundle Road, Houston, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(281) 443-8564 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 14, 2013, GSE Holding, Inc. issued a press release announcing its fourth quarter and full year 2012 earnings.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference Item 7.01 Regulation FD Disclosure. A copy of the supplemental slides, which will be discussed during the Company’s earnings call at 10:30 a.m. Eastern Time on Thursday, March 14, 2013, is attached to this Current Report as Exhibit 99.2 and is incorporated herein by reference. The information in this Current Report on Form 8-K is being furnished under Item 2.01 and Item 7.01 and shall not deemed to be “filed” for the purposes of Section 18 of the Securities and Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. Exhibit Number Description Press Release of GSE Holding, Inc., dated March 14, 2013 Supplemental Materials for GSE Earnings Call on March 14, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 14, 2013 GSE HOLDING, INC. /s/ Mark A. Whitney By:Mark A. Whitney Title:Vice President, General Counsel & Secretary
